  Case 14-29827         Doc 85     Filed 12/17/18 Entered 12/17/18 14:20:44       Desc Main
                                     Document     Page 1 of 9


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE:                                         ) Chapter 7
                                                )
                                                ) Case No. 14-29827
 180 PROPERTIES LLC aka CLEANSLATE              ) Jointly Administered
 PROPERTIES SERVICES, LLC,                      )

                         Debtor.                ) Honorable Pamela S. Hollis
                                                )
                                                ) Hearing Date: January 10, 2019
                                                ) Hearing Time: 10:30 a.m.

                                   NOTICE OF APPLICATION

TO:     See Attached Service List

       PLEASE TAKE NOTICE that on January 10, 2019 at 10:30 a.m., the undersigned shall
appear before the Honorable Pamela S. Hollis, or whomever may be sitting in her place and stead,
in courtroom 644, United States Bankruptcy Court for the Northern District of Illinois, Eastern
Division, 219 S. Dearborn, Chicago, IL 60604 and will then and there present the First and Final
Fee Application of Kutchin, Robbins & Diamond, Ltd., Successor to Popowcer Katten, Ltd.
as Accountant to Chapter 7 Trustee for Allowance of Compensation and Reimbursement of
Expenses and Related Relief, at which time you may appear if you deem fit.

      Dated: December 17, 2018                      Respectfully submitted,

                                                    /s/ Ira Bodenstein
                                                    Ira Bodenstein (# 3126857)
                                                    FOX ROTHSCHILD LLP
                                                    321 N. Clark Street, Ste. 800
                                                    Chicago, IL 60654
                                                    Tel: (312) 541-0151
                                                    ibodenstein@foxrothschild.com
                                                    Counsel to the Chapter 7 Trustee




ACTIVE\65729342.v1-12/17/18
  Case 14-29827         Doc 85   Filed 12/17/18 Entered 12/17/18 14:20:44             Desc Main
                                   Document     Page 2 of 9


                                 CERTIFICATE OF SERVICE

       Ira Bodenstein certifies that he caused to be served a true copy of the above and foregoing
Notice of Application and First and Final Fee Application of of Kutchin, Robbins &
Diamond, Ltd., Successor to Popowcer Katten, Ltd. as Accountant to Chapter 7 Trustee for
Allowance of Compensation and Reimbursement of Expenses and Related Relief, upon the
attached Service List in the manner indicated on this 17th day of December, 2018.

                                                      /s/ Ira Bodenstein




Electronic Mail Notice List – Case No. 14-29827

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •   Terence G Banich tbanich@foxrothschild.com, kjanecki@foxrothschild.com
    •   Ira Bodenstein ibodenstein@foxrothschild.com,
        plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Ira Bodenstein iratrustee@foxrothschild.com,
        IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Jennifer Devroye jdevroye@foxrothschild.com, kjanecki@foxrothschild.com
    •   Richard M. Fogel rfogel@foxrothschild.com
    •   John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
    •   David L Hazan dlhazan@divergrach.com
    •   Kathryn A Klein iln@riezmanberger.com
    •   Jeremy C Kleinman jkleinman@fgllp.com, mmatlock@fgllp.com;csmith@fgllp.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   Lauren Newman lnewman@thompsoncoburn.com,
        chicagodocketing@thompsoncoburn.com;aversis@thompsoncoburn.com;bray@thompso
        ncoburn.com
    •   Landon S Raiford lraiford@jenner.com, mmatlock@jenner.com;JSteffen@jenner.com
    •   Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com


Via U.S. Regular Mail

Commonwealth Edison                                     Fifth Third Community Development
3 Lincoln Center                                        Corporation
Attn: Bankruptcy Department                             c/o David L. Hazan
Oakbrook Terrace, IL 60181                              Diver, Grach, Quade & Masini, LLP
                                                        111 N. County Street
Groot Industries Inc.                                   Waukegan, IL 60085
2500 Landmeier Road
Elk Grove Village, IL 60007
                                                  2

ACTIVE\65729342.v1-12/17/18
  Case 14-29827         Doc 85   Filed 12/17/18 Entered 12/17/18 14:20:44      Desc Main
                                   Document     Page 3 of 9


2121 KK Retail LLC
Quarles & Brady lLP                              Christopher Rintz
Attn: Patrick Schoen                             c/o Lauren Newman
411 E. Wisconsin Ave., Suite 2350                Thompson Coburn LLP
Milwaukee, WI 53202-4426                         55 E. Monroe Street, 37th Floor
                                                 Chicago, IL 60603
Internal Revenue Service
P.O. Box 7346                                    Granite State Insurance Company
Philadelphia, PA 19101-7346                      American International Group, Inc.
                                                 Michelle A. Levitt, Authorized Rep.
JBM Custom Hardwood Flooring                     175 Water Street, 15th Floor
Wolfe and Polovin                                New York, NY 10038
180 N. LaSalle Street, Suite 2420
Chicago, IL 60601                                WI-FI Fairway, LLC
                                                 c/o Dickler, Kahn, Slowikowski & Zavell,
Illinois Department of Employment Security       Ltd.
33 South State Street                            85 W. Algonquin Road, Suite 420
Chicago, IL 60603                                Arlington Heights, IL 60005
Attn: Bankruptcy Unit – 10th Floor
                                                 Wisconsin Department of Revenue
180 Properties, LLC 401(k) Plan                  Special Procedures Unit
Larry Lefoldt, Independent Fiduciary             P.O. Box 8901
Lefoldt & Co., P.A.                              Madison, WI 53708-8901
P.O. Box 2848
Ridgeland, MS 39158-2848




                                             2

ACTIVE\65729342.v1-12/17/18
  Case 14-29827          Doc 85       Filed 12/17/18 Entered 12/17/18 14:20:44                    Desc Main
                                        Document     Page 4 of 9


                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE:                                                   ) Chapter 7
                                                          )
                                                          ) Case No. 14-29827
 180 PROPERTIES LLC aka CLEANSLATE                        ) Jointly Administered
 PROPERTIES SERVICES, LLC,                                )

                           Debtor.                        ) Honorable Pamela S. Hollis
                                                          )
                                                          ) Hearing Date: January 10, 2019
                                                          ) Hearing Time: 10:30 a.m.

    COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION

 Name of Applicant:                              Kutchin, Robbins & Diamond, Ltd., Successor to
                                                 Popowcer Katten, Ltd.

 Authorized to Provide Professional              Ira Bodenstein, Chapter 7 Trustee of 180 Properties
 Services to:

 Date of Order Authorizing Employment:           October 21, 2014, effective as of August 25, 2014

 Period for Which Compensation is                August 25, 2014 through August 31, 2018
 Sought:

 Amount of Fees Sought:                          $15,425.50

 Amount of Expense Reimbursement                 $17.28
 Sought:

 This is a(n):                      Interim Application                               Final Application

 If this is not the first application filed herein by this professional, disclose as to all prior fee applications:
                                                Total Requested                                  Any Amount
   Date Filed         Period Covered                                      Total Allowed
                                              (Fees and Expenses)                              Ordered Withheld
      N/A                N/A                   N/A                          N/A                       N/A
 Applicant: Kutchins, Robbins & Diamond, Ltd.,                   Fox Rothschild LLP
 successor to Popowcer Katten, Ltd.

 Date:    December 17, 2018                                      By:      /s/ Ira Bodenstein
                                                                          One of its Members




ACTIVE\65729342.v1-12/17/18
  Case 14-29827         Doc 85     Filed 12/17/18 Entered 12/17/18 14:20:44           Desc Main
                                     Document     Page 5 of 9


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE:                                           ) Chapter 7
                                                  )
                                                  ) Case No. 14-29827
 180 PROPERTIES LLC aka CLEANSLATE                ) Jointly Administered
 PROPERTIES SERVICES, LLC,                        )

                         Debtor.                  ) Honorable Pamela S. Hollis
                                                  )
                                                  ) Hearing Date: January 10, 2019
                                                  ) Hearing Time: 10:30 a.m.


 FIRST AND FINAL FEE APPLICATION OF KUTCHINS, ROBBINS & DIAMOND,
   LTD., SUCCESSOR TO POPOWCER KATTEN, LTD. FOR ALLOWANCE OF
COMPENSATION AND REIMBURSEMENT OF EXPENSES AND RELATED RELIEF

        Kutchen, Robbins & Diamond, Ltd., successor to Popowcer Katten, Ltd. (“KRD”), the

accountants for Ira Bodenstein, the Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate of

180 Properties LLC aka Cleanslate Properties Services, LLC (the “Debtor”), submits this first and

final application (the “Application”) seeking allowance and payment of compensation and

reimbursement of expenses pursuant to 11 U.S.C. §§ 326, 330 and 503(b) for the period August

25, 2014 through August 31, 2018 (the “Application Period”). In support of this Application, KRD

states as follows:

               JURISDICTION, BACKGROUND AND SIGNIFICANT EVENTS

        1.      This Court has jurisdiction over the Application under 28 U.S.C. §§ 157 and 1334,

and Internal Operating Procedure 15 (a) of the United States District Court for the Northern District

of Illinois.

        2.      Venue of this proceeding is proper in this District pursuant to 28 U.S.C. §§ 1408

and 1409.




ACTIVE\65729342.v1-12/17/18
  Case 14-29827           Doc 85    Filed 12/17/18 Entered 12/17/18 14:20:44           Desc Main
                                      Document     Page 6 of 9


          3.      On August 15, 2014 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the

Northern District of Illinois.

          4.      On August 25, 2014, the Trustee was appointed as successor trustee to Robert B.

Katz for the Debtor’s estate.

          5.      On October 13, 2014, the Trustee filed the Application of Trustee for Authority to

Employ Popowcer Katten, Ltd. (“PK”) as Accountant [Dkt. No. 26] (the “PK Retention

Application”) in connection with the above-captioned bankruptcy case pursuant to 11 U.S.C. §§

327 and 330 and Fed. R. Bankr. P. 2014, to provide accounting services for the benefit of the

Estate.

          6.      On October 21, 2014, the Court entered an order [Dkt. No. 29] granting the PK

Retention Application, authorizing the Trustee to employ PK, effective as of August 25, 2014.

          7.      PK subsequently merged into KRD. All of the accountants employed by the Estate

at PK joined KRD.

                               SERVICES RENDERED BY PK/KRD

          8.      During the Application Period, KRD performed the following services in

connection with the Trustee’s administration of this case:

               a. Preparation of federal and state partnership income tax returns for the years ended

                  December 31, 2013 through 2017 and a final return for 2018; and

               b. Preparation of payroll tax forms and W-2 forms for the year ended December 31,

                  2014.

          9.      KRD has provided valuable accounting services to the Trustee and the Estate during

the Application Period. Pursuant to sections 330 of the Bankruptcy Code, PK requests the


                                                   2

ACTIVE\65729342.v1-12/17/18
  Case 14-29827         Doc 85       Filed 12/17/18 Entered 12/17/18 14:20:44         Desc Main
                                       Document     Page 7 of 9


allowance and payment of fees in the amount of $15,425.50 for these services, no amount of which

has been previously paid.

        10.     The following professionals rendered services during the Application Period at

usual and customary rates for matters of this nature:

      Professional              Hours Charged            Hourly Rate            Total Amount

 L. West                      4.3                     $265.00               $1,139.50
 L. West                      10.8                    $255.00               $2,754.00

 L. West                      39.6                    $250.00               $9,900.00

 B. Glusak                    6.8                     $240.00               $1,632.00

 TOTALS                       61.5                                          $15,425.50


        11.     The KRD statements of services rendered and expenses incurred (the “Invoices”)

for the Application Period are attached hereto as “Exhibit A“ and incorporated herein by reference.

The Invoices provide detailed descriptions of all services rendered, as well as the timekeeper, date,

and amount of time expended.

                                               EXPENSES

        12.     KRD is requesting reimbursement of expenses for postage in the amount of $17.28.

The expenses for which reimbursement is requested are actual and necessary expenses, which

KRD incurred in the course of providing services to the Trustee. All expenses were billed in the

same manner as KRD bills its non-bankruptcy clients.            Further, the expenses for which

reimbursement is sought constitute the types and amounts previously allowed by bankruptcy

judges in this and other judicial districts.




                                                  3

ACTIVE\65729342.v1-12/17/18
  Case 14-29827          Doc 85   Filed 12/17/18 Entered 12/17/18 14:20:44              Desc Main
                                    Document     Page 8 of 9


                         NO CONFLICTS OR SHARING AGREEMENT

        13.     No agreement or understanding between KRD and any third party exists for the

purpose of sharing the compensation received for services rendered to the Trustee in connection

with the Cases.

        14.     KRD has not represented or held an interest adverse to the Trustee and is a

“disinterested person” as defined in section 101(4) of the Bankruptcy Code.



                                              NOTICE

        15.     Notice of this Application has been provided in accordance with Federal Rule of

Bankruptcy Procedure 2002(a)(6) to (i) the Office of the United States Trustee; (ii) the Debtor’s

counsel; (iii) all creditors requesting notice in this case; and (iv) all creditors who filed proofs of

claim. KRD requests that the Court finds this notice sufficient under the circumstances.

                                          CONCLUSION

        WHEREFORE, KRD respectfully requests the entry of an order, substantially in the form

attached hereto, that:

        a)      Approves and allows KRD’s compensation in the amount of $15,425.50, on
                a final basis, for services provided during the Application Period beginning
                August 25, 2014 through and including August 31, 2018;
        b)      Approves and allows KRD’s $17.28 in expense reimbursement, on a final
                basis, for expenses incurred during the Application Period beginning
                August 25, 2014 through and including August 31, 2018;

        c)      Authorizes the Trustee to pay KRD $15,425.50 in allowed fees;
        d)      Authorizes the Trustee to pay PK $17.28 in allowed expenses;

        e)      Final notice of the Application sufficient; and

        f)      Provides PK and KRD with such additional relief as may be appropriate and
                just under the circumstances.


                                                  4

ACTIVE\65729342.v1-12/17/18
  Case 14-29827         Doc 85   Filed 12/17/18 Entered 12/17/18 14:20:44       Desc Main
                                   Document     Page 9 of 9


                                            Respectfully submitted,

                                            FOX ROTHSCHILD LLP

 Dated: December 17, 2018                   By:     /s/ Ira Bodenstein
                                            Ira Bodenstein
                                            321 North Clark Street, Suite 800
                                            Chicago, IL 60654
                                            Tel: (312) 541-0151
                                            Fax: (312) 980-3888
                                            Counsel for the Trustee




                                             5

ACTIVE\65729342.v1-12/17/18
